Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered on or about March 23, 2011, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint.
The emails that are plaintiffs sole support for his contention that he was employed by defendants pursuant to a five-year contract fail to establish a contract for a fixed period of time (see TSR Consulting Servs. v Steinhouse, 267 AD2d 25 [1st Dept 1999]). Concur — Tom, J.E, Andrias, Saxe, Acosta and Freedman, JJ.